Citation Nr: 0923360	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and M.R.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to July 
1966.  Her service records indicate that thereafter, she 
served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To provide the Veteran with a proper 
notice letter and to afford her a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

The Veteran's claim of service connection for PTSD is based 
her allegations of personal assault in service.  During her 
active service, she contends that in May 1966, one of her 
male superiors sexually assaulted her.  Specifically, at her 
June 2005 Decision Review Officer (DRO) hearing, she stated 
that the male superior informed her that in order to be 
promoted, she had to do what he said, that he exposed himself 
to her, held her down and bruised her shoulders, but that she 
was able to run away.  She further testified that she 
reported the incident to her supervisor but that no action 
was taken.  She also stated that she reported the incident to 
her mother and her husband; however both are now deceased.  
There is no clear indication in the Veteran's service 
treatment records or personnel records that a personal 
assault occurred.

However, in such instances, the Board notes that VA 
regulations provide that alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2008); see also VA Adjudication Procedure Manual M21-1MR 
(M21-1MR), Part IV, regarding personal assault.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  Further, the M21-1MR identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

The Board finds that the notice letter provided to the 
Veteran in October 2004 did not comply with the provisions 
cited above.  Although the Veteran was informed that she 
could submit alternative evidence at her June 2005 Decision 
Review Officer (DRO) hearing and at that time, she noted the 
unavailability of some of those sources, the Board finds that 
due to the sensitive nature of this case, the Veteran must be 
sent a notice letter informing her of the alternative types 
of evidence that she may submit to substantiate her claim for 
PTSD based on personal assault.

Further, and notwithstanding the foregoing, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis" with regard to personal assault cases.  Patton v. 
West, 12 Vet. App. 272 (1999).  The Court in Patton stated 
that behavior changes [of the type now contemplated by 38 
C.F.R. § 3.304(f)(3)] should be examined and clinically 
interpreted to determine whether they constitute evidence of, 
for example, "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific 
ailment."  Since history has shown that it is not unusual 
for there to be an absence of military records documenting 
the events of which the Veteran complains, evidence from 
sources other than the service records may corroborate an 
account of a stressor incident.

Here, December 2004 and March 2006 VAMC mental health 
assessments, as well as an August 2005 letter from the 
Veteran's VAMC social worker, include a diagnosis of PTSD as 
a result of in-service sexual trauma.  However, it is unclear 
whether these clinicians interpreted the Veteran's claims 
file in an attempt to verify her claimed in-service stressor.  
Therefore, the Veteran should be scheduled for a VA 
psychiatric examination by a medical professional with 
appropriate expertise to determine the likelihood that the 
alleged sexual assault during service occurred, and if so, 
whether any current PTSD is related to a personal assault 
incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to in-service personal assault.  
The notice should ask the Veteran to 
provide as much additional detail as 
possible regarding his reported sexual 
assault in service.  She should also be 
asked to submit alternative sources of 
information to verify the claimed assault.  
She should be informed that these 
alternative sources could include, but are 
not limited to, private medical records; 
reports from crisis intervention centers; 
testimonials from family members, 
roommates, fellow service members, or 
clergy; and copies of any personal diaries 
or journals.  Then with any necessary 
authorization from her, attempt to obtain 
copies of all treatment records identified 
by her which have not been previously 
secured.  Any records received should be 
associated with the claims folder.

2.  The Veteran should be afforded a VA 
psychiatric examination for the purpose of 
determining the nature, extent, and 
etiology of any psychiatric disorder, 
including PTSD, that may be present.  The 
claims folder, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
Veteran, and a report of the examination 
should include discussion of the Veteran's 
medical history and assertions.  All 
necessary tests and studies, to include 
psychological testing should be 
accomplished, and all clinical findings 
should be reported in detail.

In reviewing the Veteran's claims file, 
the examiner should identify and examine 
all records indicating any 
signs/indicators or change of behavior or 
performance subsequent to the claimed 
assault alleged by the Veteran to have 
occurred during active service in May 
1966, and offer an opinion as to the 
clinical significance, if any, of such 
evidence to changes.  The examiner should 
then express an opinion as to whether it 
is at least as likely as not (at least a 
50 percent probability) that any in- 
service stressful experience or 
experiences described by the Veteran 
occurred.  If the examiner determines that 
any claimed in- service stressful event 
occurred, he or she should make a 
determination as to whether the Veteran 
has PTSD as a result of the stressful 
event.  The examiner is instructed that 
only the specifically corroborated in- 
service stressful event or events may be 
considered for the purpose of determining 
whether exposure to such an event has 
resulted in PTSD.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



